DETAILED ACTION
The present Office Action is responsive to the After-Final Amendment received on January 27, 2021.
AFCP 2.0 – Request Denied
While the AFCP 2.0 Request received on January 27, 2021 is noted, the request cannot be granted because: 1) the after-final amendment is formally improper for reasons set forth below; and 2) the entry of the amendment would raise issues which would require time beyond that which is sanctioned under the current provision.
I – Amendment is formally improper:
Claim 13 is identified as being “currently amended”, and includes the following phrase with underlined marking for the amendment being introduced (see below):

    PNG
    media_image1.png
    49
    984
    media_image1.png
    Greyscale

	The amendment marking, however, is incorrect as amendment should include additional markings as shown below:
“a plurality of primer sets comprising forward primers corresponding to a DNA sequence”
II – New Issues and Response to Arguments:	
Applicants’ arguments presented in the After-Final Amendment to the extent applicable are addressed below and dispositions of the claims applicable as a result.
Claim Rejections - 35 USC § 112
The rejection of claims 18, 19, and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on October 27, 2020 would be withdrawn were the Amendment received on January 27, 2021 be entered.
	However the entry of amendment would raise new issues under description (new matter) regarding whether applicants were in possession of at least two sets of forward primers, wherein the primers of each set are separated by about 5 kb from each other.
	This is because Applicants’ specification only provides two sets (Set A and Set B) of forward primers with specific SEQ ID Numbers.  And the forward primers of this set are separated from each other by a distance which is significantly greater or shorter than 5 kilobases.  While the term, “about” covers a reasonable distance, some primers are separated by close to 10 kilobases, which is 100% more than the 5 kilobases; or separated by 3kb, which is only 60% of 5kb, which cannot be construed to be covered based on the term, “about” which typically includes + 5% absent an explicit definition in the application.
	For example, looking at Set A primers found of Table 1, the distance between the forward primer #1 and #2 is 9,965 bases (roughly 10 kb).  Similarly, the distance between the forward primer #2 and #3 is 9,974 bases (again, roughly 10kb).  The 
	Similarly, Set B primers found on Table 1, comprises primers which are also significantly greater than those covered by the term, “about” (primer #1 and #2 is separated by 8,871 bases).
	Therefore, an issue of new matter, as well as written description (i.e., representative species) is raised.
	For such reasons, the amendment will not be entered in pursuant to MPEP 714.13 which states that Applicants cannot, as a matter of right, amend any finally rejected claims, except when an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some way requires only cursory review by the examiner.  
Claim Rejections - 35 USC § 103
Because the after-final amendment is not entered, the rejection of claims 13-21 under 35 U.S.C. 103 as being unpatentable over Frederick et al. (Neuro-Oncology, July 2000, pages 159-163) in view of Caye et al. (Haematologica, 2013, vol. 98, no. 4, pages 597-601) made in the Office Action mailed on October 27, 2020 is maintained and Applicants’ arguments pertaining to the After-final Amendment has not been entertained.
Conclusion
	No claims are allowed. 
	Claims 22 and 23 are free of prior art as the prior art does not teach breakpoint which would results in the generation of primers as represented by SEQ ID Numbers 29-32.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 11, 2021
/YJK/